UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-6120 Exact name of registrant as specified in charter: TheFirst IsraelFund, Inc. Address of principal executive offices: c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Name and address of agent for service: Ms. Megan Kennedy Aberdeen Asset Management Inc. c/o 1735 Market Street, 32nd Floor Philadelphia, PA 19103 Registrant’s telephone number, including area code: 866-839-5205 Date of fiscal year end: December 31 Date of reporting period: 6/30/09 Item 1. Reports to Stockholders THE FIRST ISRAEL FUND, INC. SEMI-ANNUAL REPORTJUNE 30, 2009(unaudited) ISL-SAR-0609 LETTER TO SHAREHOLDERS (UNAUDITED) August 27, 2009 Dear Valued Shareholder, On behalf of our global associates, I would like to introduce you to Aberdeen. On December 31, 2008, Aberdeen Asset Management PLC signed an agreement to purchase parts of the asset management business of Credit Suisse. The closing of this transaction occurred on June 30, 2009. Aberdeen PLC is the parent company of an asset management group managing assets for both institutional and retail clients from offices throughout the world. Over the past 25 years, Aberdeen has grown to become a global asset manager managing over $213 billion in assets principally on behalf of leading national and corporate pension funds, central banks and other financial institutions from 27 offices located around the world.
